Fitzgerald, S.
As incident to the judicial settlement of the accounts of the trustees in this proceeding, and to enable them to distribute to the proper parties the capital of the share of his estate which the testator gave in trust for the benefit of his son Benjamin, who has recently died without leaving issue, a determination as to the intention of the testator in respect to the disposition to be made of such capital has become necessary. After making divers bequests and directing the iucomq of his estate, exclusive of a certain house devised to his. wife for life, to be applied for the benefit of his wife and children in certain proportions during the life of the former, he required upon her death that his estate (in which I include, for convenience of treatment of the question under consideration, the parcels of property which the Supreme Court adjudged should be held in trust for the beneficiaries thereof) should be divided into five parts, corresponding to the number of his children, and directed his trustees to apply the income-thereof in equal shares for the use of his children during their respective lives, and upon the death of any of them to pay to the issue of the child so dying the part or share held in trust for such child. The testator further provided that in default of issue, the share of such *557child should revert to the testator’s heirs and next of kin, and he declared that where property is directed in certain eases to revert to his next of kin or heirs, he meant such persons as should be heirs or next of kin at the time of his death as if he had died intestate. It is claimed on the part of the surviving children of the testator that, by this reference to his heirs and next of kin, he intended to confine the right to share in the portion of the estate held in trust for a child dying without, issue to such of testator’s children as should be living at the time of the death of such child, and to preclude the heirs and legal representatives of a pre-deceased child or children of the testator from sharing in such portion. In other words, it is insisted that the testator contemplated that only such of the persons .answering to the description of his heirs and next, of kin at the time of his decease as should be living at the death of a child without leaving issue, should share in the part of the estate held in trust for srrch child. I cannot concur in this view, as it attaches a meaning to the language used by the testator which, in any fair and reasonable point of view, it is not in my judgment capable of bearing. . That language expresses clearly and succinctly what .1 take to be- the testator’s evident intention, and I am inclined to think that it would involve no little effort to choose terms that would indicate such intention more .aptly and plainly and with greater brevity. That intention •certainly wás that in the event of the death of any of testator’s •children without leaving issue, the heirs and legal representatives of a child who had previously died should, as well as testator’s living children, share in the capital of the estate given in trust for the benefit of the child who had died without leaving issue. The effect, so far as the heirs and legal representatives of the predeceased child are concerned, is the same as if there was no disposition over of the share of the child who had died without issue. In such case the succession to the share "by such heirs- and representatives would be precisely as I have Indicated. Brown v. Richter, 25 App. Div. 239; Van Nos-*558trand v. Marvin, 16 id. 33; Clark v. Cammann, 14 id. 133. And it was probably as a precautionary measure, designed to guard against tbe possibility of a doubt upon tire subject, as well as to avoid tbe contention hereinafter referred to, that tbe language in question was used. It is also contended that tbe heirs and legal representatives of tbe deceased son are not entitled to any part of tbe share of which be was tbe life beneficiary. This contention, after a careful consideration of the matter, I have concluded to be untenable, and I bold that they are entitled to a portion of such share, and this solely by reason of their being tire heirs and representatives of such deceased son. Holloway v. Holloway, 5 Ves. 399; Pearce v. Vincent, Cromp. & M. 598; Seifferth v. Badham, 9 Beav. 370; Nicholson v. Wilson, 14 Sim. 549; Wharton v. Barker, 4 Kay & J. 488; Bullock v. Downes, 9 H. L. Cas. 1; Simonson v. Waller, 9 App. Div. 515. Van Nostrand v. Marvin, Clark v. Cammann and Simonson v. Waller, above cited, treat Savage v. Burnham, 17 N. Y. 561, and Howland v. Clendenin, 134 id. 305, so far as they may seem to pertain to this subject, as not being authoritative decisions upon it. A decree should be entered in accordance with these views.
Decreed accordingly.
Note.- — This decision was affirmed by the Appellate Division in Matter of Rhoades, 39 App. Div. 12.